DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 21 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scutaru et al (US 2017/0116748).
Claim 1:
Scutaru et al (US 2017/0116748) teaches the following a system (figure 12 teaches a system) for imaging, comprising:
at least one storage medium including a set of instructions (figure 12 and 0035 teaches the system with interacting with memory/storage medium, such interaction is view as instructions)
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including (figure 12 teaches processor 12 and 0035 teaches processor interacting with memory): 
obtaining a real-time representation of a subject (0030 teaches real-time detection and anatomy/subject model; 0107 further teaches real-time organ model for only anatomy of interest); 
determining at least one scanning parameter associated with the subject by automatically processing the representation according to a parameter obtaining model (Abstract teaches automatic detection in real time of anatomy; 0113 further teaches scanning parameter such as different time regarding sequence, scan flow mode, scan contrast agent, scan harmonic); and
performing a scan on the subject based at least in part on the at least one scanning parameter (0113 teaches scan is provided from the different scanning parameter listed above).

Claim 2:
Scutaru et al further teaches:
The system of claim 1, wherein 
the representation of the subject includes a real-time image of the subject (0030 teaches real-time detection and anatomy/subject model; 0107 further teaches real-time organ model for only anatomy of interest), a model indicating a real-time posture of the subject (0107 further teaches real-time organ model for only anatomy of interest), OR an internal anatomical representation of the subject (0003 teaches internal anatomical such as heart).

Scutaru et al further teaches:
The system of claim 1, wherein 
the at least one scanning parameter includes at least one of a scanning range, a scanning dose, a scanning path, a scanning distance, a scanning angle, OR a scanning sequence (0067 teaches detection/scan with search range such as a bounding box; 0042 teaches scan data with processing path; 0058 teaches scan bound box with various distance; 0062 teaches box detection/scan with axis angel difference; 0040 teaches scan of heart regarding sequence of frames).

Claim 4:
Scutaru et al further teaches:
The system of claim 1, wherein
the parameter obtaining model is pre-established based on a plurality of samples associated with a plurality of sample subjects (030 teaches parameter adjustment to adapted to detect; 0038-0039 teaches previous acquisitions scanned for obtains scan data of patients from pervious scan); and
each of the plurality of samples includes a sample representation of a sample subject and a sample scanning parameter group including at least one sample scanning parameter associated with the sample subject (0008 teaches each frame represent a volume; 0038 teaches datasets or frame representing the volume).





Scutaru et al further teaches:
The system of claim 4, wherein 
each of the plurality of samples is obtained by performing a scan on a sample subject OR a simulation approach (0008 teaches sequence/plurality of frames scanning heart/sample/subject, naturally each frame/sample is taken one at a time).

Claim 6:
Scutaru et al further teaches:
The system of claim 4, wherein 
the parameter obtaining model includes a machine learning model trained based on the plurality of samples (0028-0030 teaches machine-learning in real-time modeling from 4D image data set/plurality of images with parameter adjustment).

Claim 21:
Scutaru et al further teaches method (figure 1-3 and 8 teaches flowchart/mthod) for imaging, comprising:
obtaining a real-time representation of a subject (0030 teaches real-time detection and anatomy/subject model; 0107 further teaches real-time organ model for only anatomy of interest);
determining at least one scanning parameter associated with the subject by automatically processing the representation according to a parameter obtaining model (Abstract teaches automatic detection in real time of anatomy; 0113 further teaches scanning parameter such as different time regarding sequence, scan flow mode, scan contrast agent, scan harmonic)
performing a scan on the subject based at least in part on the at least one scanning parameter (0113 teaches scan is provided from the different scanning parameter listed above).

Claim 41
Scutaru et al further teaches non-transitory computer readable medium (0009 teaches non-transitory storage meidum), comprising executable instructions that, when executed by at least one processor (figure 12 teaches processor), direct the at least one processor to perform a method, the method comprising: 
obtaining a real-time representation of a subject (0030 teaches real-time detection and anatomy/subject model; 0107 further teaches real-time organ model for only anatomy of interest); 
determining at least one scanning parameter associated with the subject by automatically processing the representation according to a parameter obtaining model (Abstract teaches automatic detection in real time of anatomy; 0113 further teaches scanning parameter such as different time regarding sequence, scan flow mode, scan contrast agent, scan harmonic); and
performing a scan on the subject based at least in part on the at least one scanning parameter (0113 teaches scan is provided from the different scanning parameter listed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scutaru et al (US 2017/0116748) in view of Bird et al (US 2013/0198687).
Claim 7:
Scutaru et al further teaches all the subject matter above, but not the following which is taught by Bird et al (US 2013/0198687):
The system of claim 4, wherein 
the parameter obtaining model includes a library including a plurality of mappings, each mapping being between a sample representation and a sample scanning parameter group (0037 teaches library with mapping between representative/sample to scanning presets/parameter).
Scutaru et al and Bird et al are both in the field of image analysis, especially in medical image with regarding to scanning parameter/preset such that that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Scutaru et al by Bird et al regarding including library with plurality of mapping. The motivation constitutes applying a known technique (i.e. mapping between representation to group) to know devices and/or method (i.e. database/library of image/samples) ready for improvement to yield predictable results.





8 is rejected under 35 U.S.C. 103 as being unpatentable over Scutaru et al  (US 2017/0116748) in view of Bird et al (US 2013/0198687) as applied to claim 8 above, and further in view of LEHMANN et al (US 2012/0098838).
Claim 8:
Scutaru et al and Bird et al teaches all the subject matter above, but not the following which is taught by LEHMANN et al:
The system of claim 7, wherein the determining at least one scanning parameter associated with the subject by automatically processing the representation according to a parameter obtaining model includes:
identifying, from the library, a target sample representation based on a degree of similarity between the target sample representation and the representation of the subject (0047 teaches database with representative/target mapping with relevant image model with adapted parameter in regard to similarity/difference); and
determining the at least one scanning parameter associated with the subject based on at least one sample scanning parameter included in a sample scanning parameter group corresponding to the target sample representation (0047 teaches started with generic parameter and further adapting mapping result in a set of adaptation parameter, this adaptation parameter is view as determined scanning parameter).
Scutaru et al, Bird et al and LEHMANN et al are both in the field of image analysis, , especially in medical image with regarding to scanning parameter/preset such that that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Scutaru et al and Bird et al by LEHMANN et al regarding determining scanning parameter. The motivation constitutes applying a known technique (i.e. identifying scanning parameter of the subject/image of interest) to 

Claim 9:
LEHMANN et al further teaches
The system of claim 8, wherein the identifying, from the library, the target sample representation based on the degree of similarity between the target sample representation and the representation of the subject includes:
for each of at least some of the plurality of mappings, determining a degree of similarity between a sample representation of the mapping and the representation of the subject (0047 teaches representative/target mapping with relevant image model with adapted parameter in regard to similarity/difference); and
identifying, based on the determined degrees of similarities, a sample representation corresponding to a mapping of the at least some mappings as the target sample representation (0047 teaches started with generic parameter and further adapting mapping result in a set of adaptation parameter, this adaptation parameter is view as determined scanning parameter).

Claim 11:
Scutaru et al further teaches:
The system of claim 8, wherein the identifying, based on the determined degrees of similarities, the sample representation corresponding to the mapping of the at least some mappings as the target sample representation includes:
designating a sample representation corresponding to a mapping of the at least some mappings whose degree of similarity with the representation of the subject is higher than (0061 teaches best fitting/mapping with regarding to threshold to be large or lower specific threshold).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scutaru et al  (US 2017/0116748) and Bird et al (US 2013/0198687) in view of LEHMANN et al (US 2012/0098838) as applied to claim 8 above, and further in view of De Sousa Webber (US 2019/0332619).
Claim 10:
Scutaru et al and Bird et al teaches all the subject matter above, but not the following which is taught by De Sousa Webber:
The system of claim 8, wherein 
the degree of similarity between a sample representation of the mapping and the representation of the subject is determined based on a machine learning model (0065 teaches medical analysis with mapping between item/sample to representative; 0070 further teaches the use of machine learning to determine relationship and data similarity).
Scutaru et al, Bird et al and De Sousa Webber:are both in the field of image analysis, , especially in medical image with mapping between medical images such that that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Scutaru et al and Bird et al by De Sousa Webber regarding the use of machine learning. . The motivation constitutes applying a known technique (i.e. determine degree of similarity) to know devices and/or method (i.e. using machine learning) ready for improvement to yield predictable results and output result in timely matter.


15 is rejected under 35 U.S.C. 103 as being unpatentable over Scutaru et al (US 2017/0116748) in view of Toth (US 7,254,623).
Claim 15:
Scutaru et al teaches the following subject matter above, but not the following which is taught by Toth (US 7,254,623):
The system of claim 1, wherein the at least one processor is directed to cause the system to perform the operations further including:
transmitting the at least one scanning parameter associated with the subject to a user (column 2 lines 25-45 teaches transmit scan parameter of user/subject);
receiving from the user an instruction regarding the at least one scanning parameter associated with the subject (column 2 lines 45-55 teaches user input identifying scan parameter); and
performing the scan on the subject based at least in part on the at least one scanning parameter and the instruction from the user (column 2 lines 45-65 teaches executing/performing scan with parameter and user input).
Scutaru et al and Toth are both in the field of image analysis, especially regarding scanning setting and parameter with user inputs such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify Scutaru et al by Toth regarding parameter of scanner. The motivation constitutes applying a known technique (i.e. associated scan parameter of subject) to know devices and/or method (i.e. user input with scan parameter) ready for improvement to yield predictable results and output result in timely matter.




Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16, and dependent claims 17 and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663